DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
 Status of Application
The Examiner acknowledges receipt of the arguments filed on 1/29/2021. 
Claims 17, 18, 20-28, 30 and 31 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 1/29/2021 regarding the rejection of claims 17, 18, 20-28, 30 and 31 made by the Examiner under 35 USC 103 over Marshall (1984, Proceedings of the Eleventh vertebrate Pest Conference, 22) in view of Hoyos et al. (US 2013/0309287) and Kawada (US 6352693) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/30/2020.
In regards to the 103 rejection, Applicant asserts the following:
A)  A person of skill in the art would understand Marshall makes no teaching on how the cholecalciferol would be administered in a non-laboratory setting (such as an environment to be protected), especially with a baiting time or how many times the baits are to be placed. 
In response to A, Marshall employs their bait in a clinical setting. Marshall also teaches that control of rodents over the past two decades has become more difficult with anticoagulant rodenticides and that “[H]ouse mice have historically been more difficult to control with 








Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20-28, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (1984, Proceedings of the Eleventh vertebrate Pest Conference, 22) in view of Hoyos et al. (US 2013/0309287) and Kawada (US 6352693)
Marshall is directed to understanding cholecalciferol as a toxicant for rodent control. Table 2 demonstrates that post consumption of the bait, mice and rats expired within 5 days of consumption. The bait is placed only once (on the first day, per instant claim 18) and requires a bait time less than 15 days/10 days for mice and rats, respectively.  The cholecalciferol is present in an amount of 0.075% (750 ppm) (see page 95).
Marshall fails to teach the bait being a solid and comprising a mixture of flour, fats and optional seeds.
Hoyos is directed to rodenticidal baits that comprises 0.0001to 20% of at least one rodenticide such as vitamin D3 (i.e. cholcalciferol), b) 0.5 to 99.999% by weight at least one bait material and c) 0-94.999 by weight of one or more adjuvants (see [0034]-[0036]). Exemplified 
While Hoyos teaches the bait material as comprising flour and fat, Hoyos fails to teach vegetable flour as being present in an amount of at least 60% by weight and wherein the weight ratio of vegetable flour to fat is 4:1 to 8:1.
 Kawada is directed to poison bait compositions which are to comprise between 5-20% by weight a fat and between 30-80% by weight a powdered crop such as flour (see column 3, lines 15-56). See MPEP 2144.05. Thus, it would have been obvious to identify a bait comprising 60:10, for example, with a reasonable expectation in yielding a palatable bait composition suitable for attracting and exterminating pests such as rodents. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.




Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KYLE A PURDY/Primary Examiner, Art Unit 1611